19-3629
     Abaserbi v. Garland

                                                                          BIA
                                                                     Wright, IJ
                                                                  A205 789 139
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of February, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            GERARD E. LYNCH,
 9            JOSEPH F. BIANCO,
10            BETH ROBINSON,
11                 Circuit Judges.
12   _____________________________________
13
14   SADAM USMAN ABASERBI,
15            Petitioner,
16
17                     v.                                  19-3629
18                                                         NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Stanley A. Cohen, Esq.,
25                                     New York, NY.
26
27   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
28                                     Assistant Attorney General; Zoe J.
 1                                    Heller, Senior Litigation Counsel;
 2                                    Katherine A. Smith, Trial
 3                                    Attorney, Office of Immigration
 4                                    Litigation, United States
 5                                    Department of Justice, Washington,
 6                                    DC.

 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioner Sadam Usman Abaserbi, a native and citizen of

12   Ethiopia, seeks review of a September 30, 2019, decision of

13   the   BIA   affirming    a   February   8,    2018,    decision   of   an

14   Immigration    Judge    (“IJ”)    denying    asylum,   withholding     of

15   removal, and protection under the Convention Against Torture

16   (“CAT”).     In re Sadam Usman Abaserbi, No. A 205 789 139

17   (B.I.A. Sept. 30, 2019), aff’g No. A 205 789 139 (Immig. Ct.

18   N.Y. City Feb. 8, 2018).         We assume the parties’ familiarity

19   with the underlying facts and procedural history.

20         We have considered both the IJ’s and the BIA’s opinions

21   “for the sake of completeness.”              Wangchuck v. Dep’t of

22   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).             We review

23   adverse credibility determinations for substantial evidence,

24   Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018), and

                                         2
1    treat the agency’s findings of fact as “conclusive unless any

2    reasonable adjudicator would be compelled to conclude to the

3    contrary,” 8 U.S.C. § 1252(b)(4)(B).

4           An asylum applicant, like Abaserbi, who does not allege

 5   past    persecution,   has    the       burden     to   demonstrate    an

6    objectively    reasonable    fear   of    future    persecution.      See

7    8 U.S.C. § 1158(b)(1)(B)(i); 8 C.F.R. § 1208.13(a), (b)(1) &

8    (2); Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir.

9    2004) (requiring applicant to “present credible testimony

10   that he subjectively fears persecution and establish that his

11   fear is objectively reasonable”). As the governing statute

12   provides:

13          The testimony of the applicant may be sufficient to
14          sustain    the     applicant’s    burden     without
15          corroboration, but only if . . . the applicant’s
16          testimony is credible, is persuasive, and refers to
17          specific facts sufficient to demonstrate that the
18          applicant is a refugee. In determining whether the
19          applicant has met the . . . burden, the trier of
20          fact may weigh the credible testimony along with
21          other evidence of record. Where the trier of fact
22          determines that the applicant should provide
23          evidence that corroborates otherwise credible
24          testimony, such evidence must be provided unless the
25          applicant does not have the evidence and cannot
26          reasonably obtain the evidence.
27
28   8 U.S.C. § 1158(b)(B)(ii).

29          We find no error in the agency’s conclusion that Abaserbi

                                         3
 1   did not meet his burden of proof.         The agency did not err in

 2   relying on an inconsistency to find Abaserbi not credible,

3    because “a trier of fact may base a credibility determination

4    on”   inconsistencies     within    and    between    an   applicant’s

 5   “written and oral statements (whenever made and whether or

 6   not under oath and considering the circumstances under which

 7   the   statements   were   made).”         Id.    § 1158(b)(1)(B)(iii).

 8   Abaserbi was inconsistent about the circumstances of his

 9   father’s arrest, testifying before the IJ that he was present

10   when the police took his father from the family’s home, which

11   conflicted with his prior credible fear interview statement

12   that he “was not there when [his father] was arrested,” that

13   his father was “taken from the neighborhood,” and that he did

14   not know the circumstances.        CAR 394-95. Because his father’s

15   alleged arrest for suspected involvement in collecting money

16   for the Oromo Liberation Front was the basis of Abaserbi’s

17   own fear of persecution should he be returned to Ethiopia,

18   the inconsistency constitutes substantial evidence for the

19   agency’s adverse credibility ruling.            See Likai Gao v. Barr,

20   968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[T]his Court [has]

21   recognized that even a single inconsistency might preclude an


                                        4
 1   alien from showing that an IJ was compelled to find him

 2   credible.”).     Given Abaserbi’s concession that he understood

 3   the questions at the interview, even though the interview was

 4   not conducted in his native language, and the fact that the

 5   interview record reflects that he was responsive to the

 6   questions asked, the agency did not err in deeming the

 7   interview record reliable.             See Ming Zhang v. Holder, 585

 8   F.3d    719,   725–26    (2d   Cir.    2009)    (discussing       indicia   of

9    reliability).

10          The agency also did not err in requiring additional

11   corroboration      for    Abaserbi’s         claim.         See    8   U.S.C.

12   § 1158(b)(1)(B)(ii) (allowing IJ to require corroboration of

13   even credible testimony); Wei Sun v. Session, 883 F.3d 23,

14   28–29 (2d Cir. 2018).          Abaserbi alleged that the Ethiopian

15   authorities continued to seek him out but did not submit a

16   recent letter from his mother to confirm that fact or provide

17   a letter from his brother to document his brother’s alleged

18   problems with authorities stemming from his Oromo ethnicity.

19   Given   Abaserbi’s      ability   to       obtain   other   documents    from

20   Ethiopia, the record does not compel a conclusion that such

21   letters were unavailable.             See 8 U.S.C. § 1252(b)(4) (“No


                                            5
 1   court shall reverse a determination made by a trier of fact

 2   with respect to the availability of corroborating evidence

 3   . . . unless the court finds . . . that a reasonable trier of

 4   fact    is    compelled   to   conclude   that   such   corroborating

 5   evidence is unavailable.”).

 6          Given the credibility issue related to the nature of

 7   Abaserbi’s claim and his failure to corroborate his claim

 8   that the Ethiopian authorities continue to look for him,

 9   Abaserbi’s remaining evidence does not compel a conclusion

10   contrary      to   that   of    the    agency.      See    8   U.S.C.

11   § 1252(b)(4)(B).     Because Abaserbi failed to meet his burden

12   of proof for asylum, he “necessarily” failed to meet the

13   higher burden for withholding of removal and CAT relief.         See

14   Lecaj v. Holder, 616 F.3d 111, 119–20 (2d Cir. 2010).

15          For the foregoing reasons, the petition for review is

16   DENIED.      All pending motions and applications are DENIED and

17   stays VACATED.

18                                    FOR THE COURT:
19                                    Catherine O’Hagan Wolfe,
20                                    Clerk of Court




                                        6